—Appeal from an order of Family Court, Onondaga County (Klim, J.), entered March 11, 2002, which terminated the parental rights of respondents with respect to their child Aishah C.
*1023It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: John C. (respondent) appeals from an order that, inter alia, revoked a suspended judgment entered upon a finding of permanent neglect and terminated his parental rights with respect to his child Aishah C. Although the parties stipulated that respondent had complied with the terms of the suspended judgment, such compliance does not necessarily lead to dismissal of the petition seeking to revoke the suspended judgment (see Matter of Michael B., 80 NY2d 299, 311 [1992]). A hearing on a petition alleging the violation of a suspended judgment is part of the dispositional phase of a permanent neglect proceeding (see Matter of Robert T., 270 AD2d 961 [2000], lv denied 95 NY2d 758 [2000]), and the “order of disposition shall be made * * * solely on the basis of the best interests of the child” (Family Ct Act § 631). Based upon the facts herein, to which the parties stipulated, we agree with Family Court that the termination of respondent’s parental rights was in Aishah’s best interests. Aishah had lived with her foster family for the past eight years, she wished to remain with her foster family, and the foster family had indicated a desire to adopt her. Respondent was incarcerated when petitioner commenced this proceeding and would not be eligible for parole for another three years, at which time Aishah would be 16 years old. We therefore conclude that the court properly terminated respondent’s parental rights with respect to Aishah: Present — Pigott, Jr., P.J., Green, Pine, Gorski and Hayes, JJ.